 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDEastern Steamship Lines, Inc.andInternational Longshoremen'sAssociation,Local 1416,AFL-CIO.Case AO-96. October 25,1966ADVISORY OPINIONThis is a petition filed by International Longshoremen's Associa-tion, Local 1416, AFL-CIO, herein called the ILA, for an AdvisoryOpinion in conformity with Sections 102.98 and 102.99 of the NationalLabor Relations Board's Rules and Regulations, Series 8, as amended.On August 25,1966, the ILA filed an Addendum to Petition for Advis-ory Opinion. Thereafter, on August 29, Eastern Steamship Lines,Inc., herein called the Employer, filed a Response to Petition forAdvisory Opinion.In pertinent part the petition, Addendum, and Response allege asfollows :1.In the injunction proceeding before the Circuit Court of theEleventh Judicial District, in and for the County of Dade, Florida,the Employer sought to enjoin the ILA from picketing the Employ-er's placesof business on the docks of Miami, Dade County, Florida,and at Port Everglades, Broward County, Florida. On May 20, 1966,theHonorable Gene Williams, judge of the State court, issued aninjunction.2.According to the ILA, the Employer, a Florida corporation, is ashipping agent, steamship agency, and/or stevedoring companyengaged in furnishing interstate transportation services in the ports ofMiami and Port Everglades where it is egaged in interstate andforeign commerce. Based upon the June 15, 1966, deposition of theEmployer's vice president, T. F. Kane, the ILA alleges (a) that suchservices are furnished foreign flag ships, particularly the cruise ships,S.S.Ariadneand S.S.Bahama Star,owned respectively by anAriadne Shipping Company, Ltd., a Liberian corporation, and Evan-geline Steamship Company S.A., a Panamanian corporation,' and(b) that such services include, but are not limited to, the employmentof truckdrivers to deliver supplies to the two cruise vessels and thefurnishing of shore or stevedoring gangs who repair the ships' lifeboats, perform carpentry and repair work on the ships, and handlethe ships' lines and gangplanks. In addition, the Employer,as gen-eralagent, sells cruise tickets, purchases supplies and insurance, andfurnishes all of the services required by the vessels in their operations.3.During the 12 months prior to the institution of the injunctionproceedings, the Employer's gross revenue from interstate transpor-I These two ships operate out of Miami and Port Everglades,Florida, and carry pas-sengers and cargo to and from the Bahama Islands.161 NLRB No. 30. EASTERN STEAMSHIP LINES, INC.459tation services rendered to foreign flag ships exceeded $50,000, itsdirect and indirect out-of-State purchases of goods and materialsexceeded $50,000, and its gross volume of business was in excess of$50,000. During the past 12-month period, the Employer, as generalagent, purchased fuel for the two cruise ships in an amount exceeding$100,000 of which $22,069.73 was for fuel oil admittedly shippedfrom outside the State of Florida. In addition, the Employer sold inexcess of $1 million in cruises or cruise tickets to passengers for travelon the two vessels.4.The two foreign corporations, which own and operate the for-eign flag ships, S.S.Ariadneand S.S.Bahama Star,are engaged inforeign commerce between ports in Florida and the Bahama Islandsand receive in excess of $50,000 annually from such commerce.5.In its Response, the Employer requests that the petition be dis-missed on the ground that the issues herein may not appropriately beresolved by the Board's informal Advisory Opinion procedures. Itgenerally disputes the dollar volume amounts of commerce alleged bythe ILA in the petition as well as the sources of such amounts. TheEmployer also contends that the ILA has not adduced evidence thatthe Employer's gross revenues from the interstate transportationservices furnished or its out-of-State purchases exceeded $50,000 dur-ing the past 12 months or that its operations otherwise meet theBoard's dollar volume jurisdictional standards. Except for this broadgeneral position disputing the commerce allegations for the failure ofthe ILA to adduce sufficient evidence in support thereof, theEmployer itself has not specifically denied the dollar volume commerceallegations, nor has it affirmatively alleged what such dollar volumesare despite its peculiar knowledge thereof.2 However, the Employerspecifically denies that it is "arguably engaged in a labor disputewith the ILA" and affirmatively asserts that the only dispute isbetween the ILA and the two foreign flag ship companies. In addi-tion, it denies that it is a shipping company, steamship agency, and/,or stevedoring company and asserts that it is only a general agent,primarily a ticket seller, for the two foreign flag vessels. But, theEmployer has not denied that, as general agent, it furnishes gangs toperform miscellaneous work on and for the two cruise ships and thatit utilizes its own trucking employees to deliver supplies purchasedby it for such ships.6.In the injunction order of May 20, 1966, the State court did notmake any findings of fact regarding commerce and left open the dol-lar volume jurisdictional question.2 See, e.g., theEmployer,on p. 4 of its Response,statesthat "[n]owhere In the recordis there evidence of what Eastern's [gross] revenuemight be." 460DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.There is no representation or unfair labor practice proceedinginvolving the same labor dispute pending before the Board.On the basis of the above, the Board is of the opinion that :1.The Employer is a Florida corporation which, whether actingas generalagent or otherwise, is a nonretail enterprise engaged infurnishing interstate transportation services to foreign flag shipsoperating in foreign commerce out of Miami and Port Everglades,.Florida.2.The current standard for the assertion of jurisdiction over non-retail enterprises within the Board's statutory jurisdiction requiresan annualminimum of $50,000 out-of-State inflow or outflow, director indirect.Siemons Mailing Service,122 NLRB 81, 85, 88. The cur-rent standard for assertion of jurisdiction over passenger enterprises-engagedin the furnishing of interstate transportation services andall other transportation and other enterprises which function asessentiallinks in such activity requires an-annual gross revenue of$50,000 derived from furnishing such services.HPO Service, Inc.,-122 NLRB 394.3.The owners and operators of the foreign flag vessels, S.S.Ariadneand S.S.Bahama Star,receive in excess of $50,000 annuallyfrom their operations in foreign commerce. Since the operations ofthese foreign companies are of the magnitude necessary for the asser-tion of jurisdiction over comparable nonexempt enterprises, the serv-icesperformed by the Employer for their foreign flag ships may be-treated as indirect outflow in accordance with established BoardpoliCy.34.As indicated in paragraph 5 hereinabove, the Employer hasfailed squarely to deny the commerce allegations of the petition.4Therefore, it is reasonable to assume, for purposes of this AdvisoryOpinion, that as alleged by the ILA, the Employer has furnishedsupplies and rendered services to the foreign flag ships, S.S.Ariadne-and S.S.Bahama Starinexcessof $50,000 annually, of which$22,069.73 represented fuel oil which came from without the State ofFlorida. Accordingly, whether the Employer be viewed as a nonre-tail enterprise furnishing services to enterprises whose dollar volumeof business satisfies the applicable jurisdictional standard, or as anessentiallink in the furnishing of passenger transportation services,it is apparent' that the Employer's operation satisfies the relevanttestsfor invoking the Board's jurisdiction.5.The Employer also urges that the petition presents issues inap-propriate3 SeeLocal1355,International Longshoremen'sAssociation(OceanShipping Service,Ltd.) (MarylandShipCeiling Company,Inc.),146 NLRB 723, 724, footnote 3, and casescited therein'.A See Section102.101 of theBoard's Rules and Regulations. OVERNITE TRANSPORTATION COMPANY461because of the absence of an arguable labor dispute between it andthe ILA and the asserted existence of a dispute with the foreign flagvessels.However, the incidence of such a dispute does not precludethe Board from rendering an Advisory Opinion with respect to theEmployer herein. For while the Board does not presume to render anAdvisory Opinion on the merits of any case or on the question ofwhether the subject matter of the controversy is governed by theAct,S such procedures may be utilized for determining other jurisdic-tional issues confronting it as here, i.e., whether the commerce opera-tions of the Employer are such that the Board would assert jurisdictionover them, assuming, without deciding, that the matter in controversyis cognizable under Sections 8, 9, and 10 of the Act.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations submitted herein, the Board would assert jurisdictionover the Employer's operations with respect to disputes cognizableunder Sections 8, 9, and 10 of the Act.B See Section 101.40(e)of the Board'sStatements of Procedure;Spear8-Dehner, Inc.,139 NLRB 922,924;Upper Lakes Shipping,Ltd.,138 NLRB 221.Overnite Transportation CompanyandCarroll L. Matherly.Case5-CA-3377.October 06, 1966DECISION AND ORDEROn July 20, 1966, Trial Examiner George Turitz issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. The Trial Examineralso found that the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint. Thereafter, theRespondent and the Charging Party filed exceptions to the TrialExaminer's Decision, and the Charging Party filed a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial161 NLRB No. 38.